Citation Nr: 0512162	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for intermittent 
lateral epicondylitis of the left arm, with recurring 
numbness.  

4.  Entitlement to a higher initial (compensable) rating for 
service-connected hypopigmented scarring due to undiagnosed 
rash.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to June 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was previously before the Board but was remanded in 
March 2001.  In December 2002 the Board undertook additional 
evidentiary development pursuant to  38 C.F.R. § 19.9(a) (2) 
(2002).  That development included the acquisition of VA 
treatment records.  After this evidence was received, the 
Board remanded the claims again in September 2003 and in June 
2004 for additional development.  

The issues of entitlement to service connection for lumbar 
spine and defective hearing, in addition to entitlement to a 
higher initial rating for the service-connected skin 
condition is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a left arm disability of 
any type that can be associated with injury, disease or event 
noted during her military service.  


CONCLUSION OF LAW

The veteran is not shown to have intermittent lateral 
epicondylitis of the left arm, with numbness that was 
incurred in or aggravated by her military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that she is entitled to service 
connection for left arm epicondylitis with numbness, stating 
that a VA examination revealed this condition.  The veteran 
has not asserted why she believes this condition is related 
to her military service.  

The Board has reviewed all pertinent evidence of record, 
including the service medical records, reports of VA 
outpatient treatment reports and reports of VA examinations.  
Based on this review, the Board finds that the preponderance 
of the evidence is against a claim for service connection for 
epicondylitis of the left arm with recurring numbness.  

Service medical records show treatment for left elbow pain in 
1983.  The Board observes that the report of the February 
1998 report of the medical examination for retirement is 
negative for any pertinent abnormalities.  After the 
veteran's retirement, the first documented evidence of a left 
elbow disability is contained in the report of the August 
1998 examination in which the veteran reported that she had 
suffered from intermittent left elbow problems for the past 
two years.  The examiner associated these complaints with 
intermittent mild lateral epicondylitis.  An entry in 1999 
shows that the veteran reported that she had had complaints 
of numbness in the arms, the left worse than the right for 4 
to 5 years.  The examiner indicated that the symptoms were 
possibly related to epicondylitis.  Some mild tenderness of 
was noted in the area of the left lateral epicondyle.  It is 
significant that when examined by VA in July 2004 to 
determine the nature of her complaints related to her left 
arm, there was no objective evidence of disability.  EMG and 
x-ray studies were performed.  The EMG was normal and it was 
concluded that no electrodiagnostic evidence of a peripheral 
nerve entrapment in the upper limbs.  X-ray examination of 
the left humerus revealed no osseous or periosseous 
abnormality.  The Board notes the argument made on the 
veteran's behalf that the July 2004 examiner failed to 
provide an opinion as to the existence or non-existence of a 
nexus opinion.  Here, such an opinion is not necessary and 
there were no findings related to the left arm.  

Incidentally, reports of VA outpatient treatment from 2000 
show that the veteran was treated for complaints of numbness 
in the hands and weakness in the arms, bilaterally.  These 
records show that a diagnosis of carpal tunnel syndrome was 
considered.  The veteran was treated with wrist splints.  
This disability is not the subject of the current appeal.  

The veteran's claim must fail, as there is no current 
evidence of chronic disability associated with injury or 
disease noted during the veteran's military service.  
Although complaints of elbow pain were noted in service, the 
record does not show that the inservice complaints were 
chronic in nature.  

While the veteran's contentions regarding the origin of left 
arm disability have been considered, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The absence of evidence of left epicondylitis of the left arm 
at the most recent official examination mitigates against a 
finding of continuity of symptoms since service.  Without 
evidence of current disability, the record does not support a 
claim for service connection for intermittent epicondylitis 
of the left arm.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has intermittent 
epicondylitis of the left arm, associated with injury, 
disease or event noted during her military service because 
this disorder is not currently shown.  Therefore, the benefit 
of the doubt doctrine is for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for intermittent 
epicondylitis of the left arm is denied.


The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in a April 
2001 and again in June 2004.  The RO afforded the veteran 
details about the sources of evidence that might show her 
entitlement to service connection.  Specifically, the she was 
informed of the allocation of burdens of obtaining the needed 
information.  She was asked to tell VA about any other 
information or evidence she wanted it to get for her.  While 
this letter specifically addressed the right elbow, the error 
is not prejudicial.  The burden would be the same for either 
elbow if the question was one of service connection, and the 
later documents referred to the proper extremity, correcting 
the error.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on her 
claim service connection.  Specifically, the RO asked that 
the veteran was to submit all evidence in her possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing are harmless in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of VA treatment 
and provided a VA medical examinations.  

The Board observes that the directives of the most recent 
remand order were not adhered to by the originating agency.  
The claims folder was not available at the time of 
examination.  Moreover, the Board acknowledges the veteran's 
representative's arguments in February 2005 that are to the 
effect that VA has not obtained a nexus opinion relative to 
this claim.  Nevertheless, of overwhelming significance are 
the absence of evidence of chronic disability in service and 
the absence of current symptoms on the most recent VA 
examination.  VA will refrain from providing further 
assistance to a veteran when there is obvious that no there 
is no reasonable possibility that VA's assistance would 
substantiate the claim.  38 C.F.R. § 3.159(d) (2004).  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim.   


ORDER


Service connection for intermittent epicondylitis of the left 
arm with numbness is denied.  

REMAND 

The Board is of the opinion that additional development is 
necessary prior to completion of its appellate review of the 
remainder of the issues on appeal.  As noted above, the Board 
most recently remanded the claims to the RO in June 2004 to 
direct the RO to provide proper notices pursuant to VCAA and 
to obtain audiometric, orthopedic and skin examinations.  The 
Board directed the RO, in pertinent part, to send the claims 
folder for each examiner's review and to obtain nexus 
opinions as to the origin of hearing loss and lumbar spine 
disability.  Also, the Board directed the RO to obtain 
current findings on the service-connected skin condition.  

VA examinations were accomplished in July 2004.  The veteran 
local service representative has argued that the RO did not 
comply with the June 2004 remand, as no nexus opinion was 
provided on the report of the audiometric examination and 
because there is no indication that the veteran's claims 
folder was made available for the examiners' review at the 
time of the audiometric, orthopedic and skin examinations.  
The Board agrees.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, The Board observes that, during the pendency of this 
appeal, the criteria for rating skin disorders were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran was notified of that revision 
in the supplemental statement of the case, dated in September 
2003.  Although the veteran underwent VA examination in July 
2004, the Board finds that sufficient evidence has not been 
provided to rate the veteran's skin condition under either 
the old or the new criteria.  In view of foregoing the cases 
is remanded again to the RO for the following actions:  

1.  Afford the veteran a VA spine 
examination to evaluate the current 
nature and etiology of any existing spine 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  Based on a review of 
the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
lumbar spine disability that is 
associated with injury, disease or event 
noted in her military service.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current has a lumbar spine 
disability that is causally related to 
the veteran's military service?  The 
clinical basis for the opinion should be 
set forth in detail.   

2.  Afford the veteran a VA audiometric 
examination to evaluate the current 
nature and etiology of any existing 
hearing loss disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
hearing loss associated with injury, 
disease or event noted in her military 
service.  In particular, the examiner is 
asked to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current has a hearing 
loss that is causally related to the 
veteran's military service?  The clinical 
basis for the opinion should be set forth 
in detail.   

3.  Afford the veteran a VA skin 
examination in order to determine the 
current nature and severity of the 
service-connected skin condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to provide a complete 
diagnosis.  Obtain unretouched 
photographs that clearly show the nature 
and extent of the veteran's skin 
condition.  

a.  Ask the examiner to provide a 
complete description of the service-
connected skin condition, including the 
areas of involvement.  The examiner 
should answer the following questions: 

i.  Is there any exfoliation, exudation 
or itching, involving an exposed area of 
the skin or an extensive area.  

ii.  Is there any palpable tissue loss, 
gross distortion or asymmetry of one 
feature or paired set of features? 

iii.  Does the veteran have any of the 
following:

a scar 5 or more inches (13 or more 
cm.) in length, 

a scar at least one-quarter inch 
(0.6 cm.) wide at widest part, 

surface contour of scar elevated or 
depressed on palpation, 

a scar adherent to underlying 
tissue, 

skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.), 

skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.), 

underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.), 

or skin indurated and inflexible in 
an area exceeding six square inches 
(39 sq. cm.)? 

b.  Ask the examiner to state whether the 
veteran's service-connected skin 
condition is productive of involvement of 
at least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected; or requires 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


